Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The examiner has not checked the specification to the extent necessary to determine the presence of all possible minor errors (grammatical, typographical and idiomatic).  Cooperation of the applicant(s) is requested in correcting any errors of which applicant(s) may become aware of in the specification, in the claims and in any future amendment(s) that applicant(s) may file.
Applicant(s) is also requested to complete the status of any copending applications referred to in the specification by their Attorney Docket Number or Application Serial Number, if any.
The status of the parent application(s) and/or any other application(s) cross-referenced to this application, if any, should be updated in a timely manner.

Information Disclosure Statement
The information disclosure statements filed have been considered as set forth 
in MPEP 609.  Once the minimum requirements of 37 C.F.R. 1.97 and 1.98 are met, 
the examiner has the obligation to consider the information.  Consideration by the 
examiner of the information submitted in an IDS means nothing more than considering
 the documents in the same manner that other documents in Office search files are
considered by the examiner while conducting a search of the prior art in a proper field of 

 PTO/SB/08A and 08B, or its equivalent, mean that the examiner to the extent noted 
above has considered the information.  See MPEP 609.05(b) Rev. 5.
	Applicant should note that documents not in the English language have been considered only to the extent of statements of relevance, explanations provided in the corresponding search reports provided and provided translations.

Election/Restriction
Claims 14-20 remain withdrawn from consideration as being directed to a non-elected invention.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4-9, 11-13, 21 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being specific types of a catalyst having a specific type of a zeolite support comprising specific types of binder in combination with KL zeolite in specific weight ratios, specific types of a Group VIII metal on the zeolite support; and at least a first and a second specific type of halide bound to the zeolite support, wherein specific weight ratios of the zeolite support and the halides are used, does not reasonably provide enablement for any types of a catalyst having any types of a zeolite support comprising any types of binder and zeolite in any weight ratios, any types of a Group VIII metal on the zeolite support; and any types of first and second halides bound to the zeolite support, to the Group VIII metal, or to both; wherein an average crush strength of the catalyst is greater than 12 lb based on at least two samples of pellets of the catalyst measured in accordance with ASTM D4179, wherein any weight ratios of the zeolite support and the halides are used. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.
Case law holds that applicant’s specification must be “commensurately enabling [regarding the scope of the claims]” Ex Parte Kung, 17 USPQ2d 1545, 1547 (Bd. Pat. App. Inter. 1990). Otherwise undue experimentation would be involved in determining how to practice and use applicant’s invention. The test for undue experimentation as to whether or not all compounds within the scope of the claims can be used as claimed and whether claims meet the test is stated in Ex parte Forman, 230 USPQ 546, 547 (Bd. Pat. App. Inter. 1986) and In re Wands, 8 USPQ2d 1400, 1404 (Fed.Cir. 1988). Upon applying this test to the instant claims, it is believed that undue experimentation would be required because:
	(a) The quantity of experimentation necessary is great since the instant claims read on any type of a catalyst having a KL zeolite support comprising further any combination with any types of binder.  Moreover, the components may be present in any weight ratios, any types of a Group VIII metal on the zeolite support; and any types of at least two halides bound to the bound to the zeolite support, to the Group VIII metal, or to both; wherein an average crush strength of the catalyst is greater than 12 lb based on at least two samples of pellets of the catalyst measured in accordance with ASTM D4179, wherein any weight ratios of the zeolite support and the halides are used.	 The potential combinations within these broad categories are enormous,
(b) There is no direction or guidance presented for any types of a catalyst having any type of a zeolite support comprising any types of binder and zeolite in any weight ratios, any types of a Group VIII metal on the zeolite support; and any types of at least two halides bound to the bound to the zeolite support, to the Group VIII metal, or to both; wherein an average crush strength of the catalyst is greater than 12 lb based on at least two samples of pellets of the catalyst measured in accordance with ASTM D4179, wherein any weight ratios of the zeolite support and the halides are used.
(c) There is an absence of working examples concerning any types of a catalyst having any types of a zeolite support comprising any types of binder and zeolite in any weight ratios, any types of a Group VIII metal on the zeolite support; and any types of at least two halides bound to the bound to the zeolite support, to the Group VIII metal, or to both; wherein an average crush strength of the catalyst is greater than 12 lb based on at least two samples of pellets of the catalyst measured in accordance with ASTM D4179, wherein any weight ratios of the zeolite support and the halides are used, while 
	In light of all of the above factors, it is determined that undue experimentation would be necessary to make and use the invention of claims 1, 4-9, 11-13, 21 and 22.

Claims 1, 2, 4-9, 11-13, 21 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
The amended claims recite “the second halide is different from the first halide”. While the application provides support for “the first fluorine-containing compound and the second fluorine-containing compound may be the same or different” (emphasis added) (PG Pub [0041-0042]; original claim 14), “Examples of suitable halides include chloride, fluoride, bromide, iodide, or combinations thereof. Such halides may be introduced as the organic ammonium halide compound.” (emphasis added) (PG Pub [0061]; original claim 15), there is not support for any type of first halide and any type of second halide being different from each other.  Stated differently this language embraces, for example, different types of halide as well as different types of halide compounds, which is clearly not the intention of the originally filed application.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
55555551111a 
Claims 1, 2, 4-9, 11-13, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,207,042 to Holtermann et al.
      Holtermann et al. disclose a catalyst composition, commonly known as a hiz-cat, that is made by combining a zeolite L (KL) with a silica to form a base material, extruding the base material, and treating it with at least platinum and one or more halides inclusive of bromine, iodine, fluorine and chlorine as claimed.
	The instant claims differ from the reference disclosure in the failure of Holtermann et al. to disclose the average crush strength of the catalyst composition as measured in accordance with ASTM D4179, (as well as the strengths per length and individual pellet found in the dependent claims).

The data in the specification has been considered, but such fails to be persuasive of non-obviousness in that the closest prior art of record has not been compared and because the data is not remotely commensurate in scope with the claims in this application.
The entire Holtermann et al. document is highly relevant, but particular attention is directed to column 4, lines 11-51, column 5, lines 8-2941-58, column 6, lines 13-56, column 11, line 9 -  column 12, line 3 and the examples.


Claims 1, 2, 4-13, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0035530 to Khare.
      Khare discloses a catalyst composition, commonly known as a hiz-cat, that is made by combining a zeolite L (KL) with a silica to form a base material, extruding the base material, and treating it with at least platinum and one or more halides inclusive of bromine, iodine, fluorine and chlorine as claimed.

.	The instant claims would have been obvious, however, because Khare otherwise discloses a composition identical to that claimed in the instant application.  As a result, the artisan armed with the Khare reference would have the expectation that the crush strength of the catalyst would be sufficient to conduct aromatization/reforming operations requiring attrition-resistant catalysts due to the conditions experienced during this type of hydrocarbon processing. These characteristics are discussed in the Khare disclosure.  Moreover, using the standard ASTM D 6175, Khare indicates that the strength of the composition per unit length is greater than 2.48 lb/mm.  As a result, the entire pellets of Khare, had they been measured in accordance with both ASTM D6175 and ASTM D4179, would be expected to be consistent with the instant measurements for average crush strength and individual pellet strength.  A catalyst crush strength tester data sheet discussing the two tests is provided as of interest.
The data in the specification has been considered, but such fails to be persuasive of non-obviousness in that the closest prior art of record has not been compared and because the data is not remotely commensurate in scope with the claims in this application.
The entire Khare document is highly relevant, but particular attention is directed to paragraphs [0026] – [0031], [0038] and the examples.
.

Response to Arguments
Applicant's arguments filed May 17, 2021 have been fully considered but they are not persuasive to the extent set forth hereinabove.
The examiner believes that applicant’s arguments fundamentally focuses on the failure of the prior art to demonstrate the herein claimed properties.  In fact, however, this argument taken in view of the examples in the specification as urged by applicant creates a deal more confusion that clarification.  The specification appears to indicate that the inventive scope is particularly required to have the instant catalyst provided with at least two independent halide treatment steps to result in a material having the crush strength as claimed.  However, the claims have been amended to remove Sample CD and EF in Table 5 from the scope of the claims reciting crush strength greater than 12lb.  
Accordingly, it is not clear how the prior art (and the now comparative CD and EF) can disclose the same limitations, i.e. the addition of two halides as presently claimed, comprising the same types and amount of components as presently claimed) and yet not possess the properties as claimed. The Office realizes that the claimed properties are not positively stated by the reference disclosures. However, the references teach all of the claimed ingredients and claimed amounts. Therefore, the claimed properties would be inherently necessarily be capable of being achieved by the prior art. If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support this position; and (2) it would be the Office's position that 
Accordingly, the rejections are hereby maintained.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung, can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH D WOOD/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        

/E.D.W/Primary Examiner, Art Unit 1732